Grant, J.
(after stating the facts). 1. Mr. Jewett was an agent of the insurance company, and familiar with *82the various forms of its policies. He deliberately chose his form of policy, with full knowledge of all its terms and conditions. There is no claim of any unfair conduct on the part of the company. The application and the policy indicate that the policies under this form of insurance were to commence on the first day of some month. Mr. Jewett chose to have his policy dated the 1st of August, rather than the 1st of September following. The terms of the policy are so clear and explicit that “he who runs may read ” it and understand it. It provided for the payment of $100 to cover the first annual premiums for one year, running from the 1st day of August to the 1st of August following. It provided that the premiums thereafter should be paid in quarterly installments of $25 each on or before the 1st day of certain months, and that failure to pay as provided should result in the forfeiture of the policy. There is always a time between the application for a policy and its issuance by the company, where it is expressly so provided, that liability does not attach. That fact, however, does not operate to change the times and terms of payment expressly provided in the policy itself. The contention of the learned counsel is that, inasmuch as the policy in question was not in force until the 18th day of August, therefore the payments of the quarterly premiums were postponed 18 days. It would follow also that, had Mr. Jewett lived 10 years, the policy would not have become due until the 18th day of August, 1912, instead of August 1st, as expressly provided in the contract. To so hold would not be the interpretation of ambiguous language, but would result in a court-made contract. Sydnor v. Insurance Co. (Pa.), 26 Super. Ct. Rep. 521; Thomas v. Insurance Co., 142 Cal. 79; Methvin v. Life Ass’n, 129 Cal. 251; McConnell v. Assurance Society, 92 Fed. 769; Bryan v. Insurance Ass’n, 21 R. I. 149.
2. It is urged that the receipt of the premium due August 1st, after another premium was due November 1st, is a waiver of the nonpayment of November 1st. On October 27th, Mr. Jewett wrote for the amount of pre*83mium then due on his'policy, evidently knowing that he was chargeable with interest from the 1st of August should the company see fit to accept the defaulted payment, and thus keep the policy in force. On October 31st the company replied, stating the amount, and on November 4th Mr. Jewett remitted the amount. Mr. Jewett knew that there was another premium which would be due on November 1st. The correspondence had no reference whatever to future premiums. It related solely to a past-due premium, and the only one then due, and the receipt expressly mentioned it as a past-due premium. The company was under no legal obligation to notify Mr. Jewett that another premium would soon be due. He was not prejudiced by the action of the company, and its receipt did not operate as a waiver of the November premium.
The judgment is affirmed.
Carpenter, Blair, Montgomery, and Ostrander, JJ., concurred.